BELT, J.
This is an appeal from the decree of the circuit court, sitting in probate, declaring the last will and testament of Anna Kober, deceased, to be null and void for the reasons that it was the product of undue influence and that the deceased did not have mental capacity thus to dispose of her property. An estate valued at approximately $3,000 was devised and *422bequeathed to J. L. Wall and Katie Wall, his wife. A nominal bequest of $1 each was made to her brother and her two nieces. The will was signed on July 2,1928, about.ten clays before testatrix’s death. Wall became acquainted with decedent in 1927 when he went to her home for the purpose of tuning a piano. Neither he nor his wife were related to her. In 1926 decedent suffered a severe paralytic stroke. Thereafter she was a changed woman — mentally and physically. She often tried to commit suicide. Without any foundation in fact whatsoever, on several occasions she accused those nearest and dearest to her of stealing. Without question her mind was deranged. We see no need of further reciting the evidence. The record has been carefully considered and we concur in the finding of the lower court that testatrix was insane at the time she signed the will in question. No questions of law are involved.
Decree affirmed.
Coshow, C. J., and Bean, J., concur.
' Hamilton, A. A. J., did not participate in this decision.